IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                 January 2016 Term
                                                                    FILED
                                  _______________              February 10, 2016
                                                                    released at 3:00 p.m.
                                    No. 15-0852                   RORY L. PERRY, II CLERK
                                                                SUPREME COURT OF APPEALS
                                  _______________                    OF WEST VIRGINIA




                      STATE OF WEST VIRGINIA EX REL.

                         RAJAI T. KHOURY, M.D., and

                       KHOURY SURGICAL GROUP, INC.,

                                  Petitioners


                                          v.

                 THE HONORABLE JASON A. CUOMO,

          JUDGE OF THE CIRCUIT COURT OF OHIO COUNTY, and

                       NICOLE A. SCARCELLI,

                            Respondents

                          _______________

                  ORIGINAL PROCEEDING IN PROHIBITION

                                   WRIT DENIED
                                  _______________

                            Submitted: January 13, 2016

                              Filed: February 10, 2016


David S. Givens, Esq.                            Robert P. Fitzsimmons, Esq.

Nathaniel K. Tawney, Esq.                        Brent E. Wear, Esq.

Luke T. Schmitt, Esq.                            Fitzsimmons Law Firm PLLC

Flaherty Sensabaugh Bonasso PLLC                 Wheeling, West Virginia

Wheeling, West Virginia                          Counsel for Respondent Scarcelli

Counsel for Petitioners, Khoury, M.D., et al.


CHIEF JUSTICE KETCHUM delivered the Opinion of the Court.

                              SYLLABUS BY THE COURT



       1. “By using the term ‘shall,’ the Legislature has mandated that courts must consider

the eight factors enumerated in West Virginia Code § 56-1-1a (Supp. 2010), as a means of

determining whether, in the interest of justice and for the convenience of the parties, a claim

or action should be stayed or dismissed on the basis of forum non conveniens.” Syl. pt. 5,

State ex rel. Mylan, Inc. v. Zakaib, 227 W.Va. 641, 713 S.E.2d 356 (2011).



       2. “In all decisions on motions made pursuant to West Virginia Code § 56-1-1a (Supp.

2010), courts must state findings of fact and conclusions of law as to each of the eight factors

listed for consideration under subsection (a) of that statute.” Syl. pt. 6, State ex rel. Mylan,

Inc. v. Zakaib, 227 W.Va. 641, 713 S.E.2d 356 (2011).
Chief Justice Ketchum:



       This is an original proceeding in prohibition filed by petitioners Rajai T. Khoury,

M.D., and Khoury Surgical Group, Inc. The petitioners (collectively “Dr. Khoury”) are

defendants in the underlying medical malpractice action filed in the Circuit Court of Ohio

County, West Virginia, by respondent Nicole A. Scarcelli (“Scarcelli”). This proceeding

arises from the circuit court’s July 31, 2015, order denying Dr. Khoury’s motion to dismiss

the action on the basis of forum non conveniens.1



       Dr. Khoury contends that the factors to be considered under this State’s forum non

conveniens statute, W.Va. Code, 56-1-1a [2008], demonstrate that the parties would be better

served if the action were filed in the State of Ohio, where the cause of action arose, where

the principal witnesses are located, and where the plaintiff, Scarcelli, resides. Dr. Khoury

asserts that the circuit court exceeded its authority by allowing the action to go forward.

Scarcelli, however, points out that Dr. Khoury resides in Ohio County, West Virginia, and

that Ohio County is the principal place of business of Khoury Surgical Group, Inc.

Moreover, she asserts that, following the initial act of surgical malpractice, Dr. Khoury

engaged in matters through his West Virginia office which exacerbated her injury and



       1
        The July 31, 2015, order was entered by the Honorable Martin J. Gaughan, Judge
of the Circuit Court of Ohio County. Judge Cuomo is currently presiding in the action.

                                             1

damages. In addition, Scarcelli notes that Dr. Khoury has not challenged Ohio County, West

Virginia, jurisdiction or venue in the action. She emphasizes that, under W.Va. Code, 56-1­

1a [2008], her choice of forum is entitled to “great deference.”



       The circuit court’s July 31, 2015, order denying Dr. Khoury’s motion to dismiss

contains detailed findings of fact and conclusions of law, particularly with regard to the

factors set forth in the forum non conveniens statute, W.Va. Code, 56-1-1a [2008]. Upon

review of the order and all other matters presented by the parties, this Court concludes that

relief in prohibition is not warranted. The circuit court did not exceed its authority in

allowing Scarcelli’s action to go forward in Ohio County, West Virginia, and Dr. Khoury’s

petition for a writ of prohibition is, therefore, denied.



                                   I. Factual Background

       The alleged malpractice arose from surgery performed by Dr. Khoury in Belmont

County, Ohio. Belmont County is adjacent to Ohio County, West Virginia, where Scarcelli’s

action was filed.



       Scarcelli, a resident of Ohio, was referred to Dr. Khoury by her primary care physician

for treatment of a painful condition in her neck and shoulder area. Dr. Khoury saw Scarcelli

in his office in St. Clairsville, Belmont County, Ohio. In April 2013, Dr. Khoury diagnosed


                                               2

the condition as Thoracic Outlet Syndrome and advised Scarcelli that a resection of her right

first rib was required.2 On May 28, 2013, Dr. Khoury performed surgery to resect Scarcelli’s

right first rib. The surgery took place at East Ohio Regional Hospital in Martins Ferry, Ohio.

Martins Ferry is also in Belmont County, Ohio.



       Dr. Khoury is a resident of Ohio County, West Virginia, and is licensed to practice

medicine in West Virginia. The principal place of business of Khoury Surgical Group, Inc.,

through which Dr. Khoury practices in this State, is also located in Ohio County, West

Virginia. In a letter dated May 31, 2013, Dr. Khoury informed Scarcelli’s primary care

physician that Scarcelli underwent “a right 1st rib resection.” The letter was sent from Dr.

Khoury’s Ohio County, West Virginia, office and included Scarcelli’s medical report

concerning the surgery.



       Although Scarcelli underwent post-surgery, physical therapy ordered by Dr. Khoury,

her pain continued. Seeking a second medical opinion, she was referred by another doctor

to the Cleveland Clinic, in Ohio, for evaluation. In July 2013, at the Cleveland Clinic,

Scarcelli was informed for the first time that Dr. Khoury resected the wrong bone during the



       2
          See Stedman’s Medical Dictionary for the Health Professionals and Nursing 1554
(6th ed. 2008) (Thoracic outlet syndrome,“TOS,” is a collective name for several
conditions attributed to a compromise of blood vessels or nerve fibers in the neck and
shoulder area.).

                                              3

May 28, 2013, surgery, i.e., Dr. Khoury removed a portion of Scarcelli’s right clavicle rather

than her right first rib. Scarcelli subsequently underwent several corrective procedures at the

Cleveland Clinic and a right first rib resection on September 5, 2013.



       Prior to the filing of the underlying action, Scarcelli and Dr. Khoury executed a

Tolling Agreement, effective October 24, 2014. The purpose of the Agreement was to hold

Ohio and West Virginia statutes of limitations in abeyance while the parties explored a

possible settlement of Scarcelli’s claims arising from Dr. Khoury’s alleged malpractice.3

One of the provisions of the Agreement stated:


              This Agreement shall, in all respects, be subject to, governed by, and
       enforced under the laws of the State of West Virginia. The parties hereby
       agree that jurisdiction and venue over any and all disputes that arise with
       respect to this Agreement shall be in West Virginia.


       A settlement of Scarcelli’s claims, however, was never reached.



                                II. Procedural Background

       On March 24, 2015, Scarcelli filed a complaint against Dr. Khoury and Khoury

Surgical Group, Inc., in the Circuit Court of Ohio County, West Virginia. The complaint


       3
         See Mace v. Mylan Pharmaceuticals, Inc., 227 W.Va. 666, 676, 714 S.E.2d 223,
233 (2011) (Dismissal on the basis of forum non conveniens is error where the running of
the statute of limitations and the absence of a discovery rule eliminate the remedy
otherwise provided in the alternative forum.).

                                              4

alleged (1) negligence, (2) battery, (3) lack of informed consent and (4) intentional infliction

of emotional distress, and demanded compensatory and punitive damages.4



       In April 2015, Dr. Khoury filed a motion to dismiss based upon forum non

conveniens. Citing this State’s forum non conveniens statute, W.Va. Code, 56-1-1a [2008],

the motion alleged that the parties would be better served if the action were brought in the

State of Ohio. During a hearing on the motion, the parties agreed that liability was relatively

clear and that, consequently, a trial of Scarcelli’s claims would primarily concern damages.

Nevertheless, the parties were in sharp conflict over whether Ohio County, West Virginia,

is the proper forum.



       Dr. Khoury’s motion to dismiss was denied in an order entered by the circuit court on

July 31, 2015. In addition to findings of fact, the court set forth conclusions of law which

included an analysis of eight factors to be considered under the forum non conveniens statute,

W.Va. Code, 56-1-1a [2008]. The circuit court concluded that, although Scarcelli’s partial

clavicle resection took place in Ohio, her claims also arose in West Virginia through Dr.

Khoury’s post-surgical failure to correctly inform her primary care physician that the wrong

bone had been removed. The circuit court relied on Scarcelli’s allegation that Dr. Khoury’s



       4
         Scarcelli filed an amended complaint soon after which is virtually identical to the
original complaint.

                                               5

letter, sent from Ohio County, incorrectly stating that her rib had been resected delayed her

primary care physician from taking action to prevent further injury and damage. Lastly, the

circuit court relied on Scarcelli’s allegation that Dr. Khoury billed her insurance company

for the removal of her rib and collected the fee in West Virginia. The circuit court stated in

the order:


              These allegations of the Plaintiff support that Defendants committed
       tortious conduct in both West Virginia and Ohio, demonstrating that West
       Virginia has more than a slight nexus to this controversy and, in fact, West
       Virginia has a meaningful connection to the Plaintiff’s claims.


       Moreover, the circuit court considered a number of other matters in denying the

motion to dismiss. The circuit court identified three categories of witnesses: (1) Scarcelli’s

retained experts, (2) her treating physicians located in Ohio and (3) various nonresident lay

witnesses. With regard to the retained experts, the circuit court pointed out that Scarcelli’s

expert economist is located in West Virginia and that, although her other experts are out-of­

state, none are residents of the State of Ohio. As to Scarcelli’s treating physicians, the circuit

court noted that, when such doctors are designated as witnesses but are unable to appear at

trial, videotaped depositions are commonly used as a substitute.5 In the case of the


       5
         The order denying the motion to dismiss stated as follows concerning Scarcelli’s
treating physicians:

              The Defendants have offered insufficient evidence to support their
       speculative statements that they may have limited access to Plaintiff’s
       treating physicians or that these health care providers will be unwilling to

                                                6

nonresident lay witnesses, the circuit court noted Scarcelli’s representation that those

witnesses will voluntarily appear at trial, resulting in no prejudice to Dr. Khoury.



       Finally, the circuit court commented on the question of applying Ohio versus West

Virginia law in the action:


               With respect to any conflict of laws or application of Ohio law to this
       matter, should this Court ultimately conclude that Ohio substantive law applies
       to Plaintiff’s claims, this Court is situated on the border of Ohio wherein many
       medical doctors practice in both forums, and therefore, this Court has regularly
       applied Ohio and/or West Virginia law to medical malpractice claims and this
       poses no unusual difficulty or problems for this Court.


(emphasis added)6


       cooperate. Also, regardless of the state where the trial occurs, it is probable
       that it will be necessary to secure some third-party testimony through the
       usual methods of foreign depositions and/or videotape depositions to be
       played at trial as this is a reality commonly encountered in tort claims filed
       in this forum.
       6
       With regard to relative distances concerning court proceedings, the circuit court
determined:


              Dr Khoury’s residence is approximately 4.71 miles from the Ohio
       County Courthouse, while his business, Khoury Surgical Group, Inc., is
       located only approximately 3.58 miles from this Court. In addition, the
       Ohio County Courthouse is located only several miles (3.85 miles) from
       where the initial malpractice took place in Belmont County, Ohio.

             Conversely, to have this case transferred to Belmont County, Ohio,
       would result in Dr. Khoury having to travel a further distance for trial. (Dr.
       Khoury’s residence is located 14.32 miles from the Belmont County

                                              7

       On August 28, 2015, Dr. Khoury filed a petition for a writ of prohibition in this Court

challenging the July 31, 2015, order denying his motion to dismiss on the basis of forum non

conveniens. In October 2015, this Court issued a rule to show cause why relief in prohibition

should not be granted.



                                 III. Standard of Review

       The ruling of a circuit court on a motion to dismiss for forum non conveniens is

typically fact-specific. As a result, this Court has reviewed the circuit court’s ruling under

an abuse of discretion standard. Syllabus point three of Cannelton Indus. v. Aetna Cas. &

Sur. Co., 194 W.Va. 186, 460 S.E.2d 1 (1994), holds: “A circuit court’s decision to invoke

the doctrine of forum non conveniens will not be reversed unless it is found that the circuit

court abused its discretion.” Accord syl. pt. 2, State ex rel. North River Ins. Co. v. Chafin,

233 W.Va. 289, 758 S.E.2d 109 (2014).



       Nevertheless, the doctrine of forum non conveniens was independently codified by

the West Virginia Legislature in 2007 and amended in 2008. See W.Va. Code, 56-1-1a

[2008], set forth below. Since then, although the “abuse of discretion” standard remains in

effect, Nezan v. Aries Technologies, Inc., 226 W.Va. 631, 637, 704 S.E.2d 631, 637 (2010),




       Courthouse, while the Defendant Corporation is located 13.20 miles from
       said courthouse.)

                                              8

our current law also includes a de novo standard of review in the context of interpreting the

statute. See State ex rel. Ford Motor Co. v. Nibert, 235 W.Va. 235, 773 S.E.2d 1 (2015)

(applying a de novo standard to whether the forum non conveniens statute was misapplied

or misinterpreted). See also State ex rel. Mylan, Inc. v. Zakaib, 227 W.Va. 641, 646, 713
S.E.2d 356, 361 (2011) (Where “the correct legal application” of the forum non conveniens

statute is to be determined, review is de novo.).



       Finally, we note that a petition for a writ of prohibition is a proper avenue to challenge

the ruling of a circuit court concerning forum non conveniens. See State ex rel. Ford Motor

Co. v. Nibert, supra, 235 W.Va. at _ , 773 S.E.2d at 4 (Prohibition is an appropriate remedy

in a forum non conveniens dispute because the potential unfairness to a litigant in a pending

action renders an appeal inadequate.).



                                        IV. Discussion

                         A. The Forum Non Conveniens Statute

       W.Va. Code, 56-1-1a [2008], entitled “Forum non conveniens,” establishes eight

factors, in subsection (a), which shall be considered regarding the type of motion filed by Dr.

Khoury. Subsection (a) states:



             (a) In any civil action if a court of this State, upon a timely written
       motion of a party, finds that in the interest of justice and for the convenience

                                               9

of the parties a claim or action would be more properly heard in a forum
outside this State, the court shall decline to exercise jurisdiction under the
doctrine of forum non conveniens and shall stay or dismiss the claim or action,
or dismiss any plaintiff: Provided, That the plaintiff’s choice of a forum is
entitled to great deference, but this preference may be diminished when the
plaintiff is a nonresident and the cause of action did not arise in this State. In
determining whether to grant a motion to stay or dismiss an action, or dismiss
any plaintiff under the doctrine of forum non conveniens, the court shall
consider:

        (1) Whether an alternative forum exists in which the claim or action
may be tried:
        (2) Whether maintenance of the claim or action in the courts of this
State would work a substantial injustice to the moving party;
        (3) Whether the alternative forum, as a result of the submission of the
parties or otherwise, can exercise jurisdiction over all the defendants properly
joined to the plaintiff’s claim;
        (4) The state in which the plaintiff(s) reside;
        (5) The state in which the cause of action accrued;
        (6) Whether the balance of the private interests of the parties and the
public interest of the State predominate in favor of the claim or action being
brought in an alternate forum, which shall include consideration of the extent
to which an injury or death resulted from acts or omissions that occurred in this
State. Factors relevant to the private interests of the parties include, but are not
limited to, the relative ease of access to sources of proof; availability of
compulsory process for attendance of unwilling witnesses; the cost of
obtaining attendance of willing witnesses; possibility of a view of the
premises, if a view would be appropriate to the action; and all other practical
problems that make trial of a case easy, expeditious and inexpensive. Factors
relevant to the public interest of the State include, but are not limited to, the
administrative difficulties flowing from court congestion; the interest in having
localized controversies decided within the State; the avoidance of unnecessary
problems in conflict of laws, or in the application of foreign law; and the
unfairness of burdening citizens in an unrelated forum with jury duty;
        (7) Whether not granting the stay or dismissal would result in
unreasonable duplication or proliferation of litigation; and
        (8) Whether the alternate forum provides a remedy.




                                        10

       (Emphasis added). See generally Franklin D. Cleckley, Robin J. Davis & Louis J.

Palmer, Jr., Litigation Handbook on West Virginia Rules of Civil Procedure § 12(b)(3)[4] (4th

ed. 2012) (discussing this State’s forum non conveniens statute). See also Martin J.

McMahon, Annotation, Forum Non Conveniens Doctrine in State Court as Affected by

Availability of Alternative Forum, 57 A.L.R. 4th 973 (1987).



       In considering Dr. Khoury’s motion to dismiss, the circuit court recognized the

introductory language of subsection (a) which provides “great deference” to Scarcelli’s

choice of forum. The circuit court also recognized that Scarcelli’s preference “may” be

diminished “when the plaintiff is a nonresident and the cause of action did not arise in this

State.” The circuit court then analyzed the eight factors and based its denial of Dr. Khoury’s

motion on the second, fifth and sixth factors. Those three factors are the focus of Dr.

Khoury’s petition for a writ of prohibition.



                                   B. The Second Factor

       Under the second factor of W.Va. Code, 56-1-1a(a) [2008], the circuit court was

required to determine whether maintenance of the action in Ohio County, West Virginia,

would work a substantial injustice to Dr. Khoury. Finding in favor of Scarcelli, the circuit

court noted that Dr. Khoury is a resident of Ohio County and that Khoury Surgical Group,

Inc., has its principal place of business in Ohio County. In addition, the court deemed of


                                               11

significance the relative proximity of Dr. Khoury’s residence and office to the Ohio County

Courthouse and to the location in Belmont County, Ohio, where Scarcelli’s initial surgery

occurred. See n. 6, supra. Dr. Khoury contends that maintaining the action in West Virginia

is unfair and violates his right to due process of law.



       Dr. Khoury’s contention, however, is unconvincing. While his residence and office

location are directly related to matters of jurisdiction and venue, which are undisputed in this

proceeding, the situs of his residence and office may also be considered under the forum non

conveniens statute. See State ex rel. Mylan, Inc. v. Zakaib, supra, 227 W.Va. at 651, 713
S.E.2d at 366 (While “no presumption of conveniens should be afforded a forum on the basis

that it is the defendant’s domicile,” an analysis under the statute could not be made if

domicile were prohibited from consideration.).



       Moreover, prior to the filing of this action, Scarcelli and Dr. Khoury executed the

Tolling Agreement to explore the possibility of settling Scarcelli’s claims. Any disputes

concerning the Agreement were to be governed by West Virginia law, with jurisdiction and

venue to be in West Virginia. The choice of West Virginia as a forum for purposes of the




                                              12

Tolling Agreement mitigates against Dr. Khoury’s assertion that litigating Scarcelli’s action

in West Virginia creates a substantial injustice to him.7



       In State ex rel. Ford Motor Co. v. Nibert, 235 W.Va. 235, 773 S.E.2d 1 (2015), an

allegedly defective motor vehicle was involved in an accident in Michigan. The plaintiff, a

Michigan resident, filed a product liability action in West Virginia on the basis that a

previous owner of the vehicle had purchased the vehicle from a West Virginia dealership.

The defendant-manufacturer filed a petition for a writ of prohibition in this Court, asserting

that Michigan was the correct forum. Granting partial relief, this Court, in Ford Motor Co.,

directed the circuit court to resolve the issue of the proper forum by entering findings of fact

and conclusions of law on the eight factors set forth in W.Va. Code, 56-1-1a, the forum non

conveniens statute.




       7
         In addition, it is worth noting that, in 2015, while the current action was pending,
Dr. Khoury and Nahla Khoury filed an action in the Circuit Court of Ohio County, West
Virginia, against REE Austin Solar, LLC, seeking recovery for the nonpayment of a
$250,000 promissory note. The complaint alleged that REE Austin Solar, LLC,
conducted business in West Virginia, although its principal place of business was in
Austin, Texas. Also named as defendants were three individuals residing in Texas.
Although the promissory note appears to have been executed in Texas and stated that it
would be governed by Texas law, the complaint, styled Rajai T. Khoury, M.D., et al., v.
REE Austin Solas, LLC, et al., no. 15-C-213 (Ohio County 2015), alleged that jurisdiction
and venue were proper in Ohio County.

                                              13

       In Ford Motor Co., Justice Loughry, joined by Justice Benjamin, filed a dissent,

stating that the operative facts were so demonstratively remote to West Virginia that

Michigan was clearly the proper forum and that further consideration by the circuit court was

unnecessary.    Justice Loughry stated:      “Application of the principles of forum non

conveniens compels the conclusion that the plaintiffs’ cause of action has no business being

tried in this state.” 235 W.Va. at _ , 773 S.E.2d at 10.



       In contrast to Ford Motor Co., the circumstances in the current proceeding cannot be

considered remote to West Virginia. Those circumstances were properly weighed by the

circuit court, and this Court finds no injustice to Dr. Khoury warranting relief in prohibition.



                                    C. The Fifth Factor

       Under the fifth factor of W.Va. Code, 56-1-1a(a) [2008], the circuit court was required

to determine where Scarcelli’s cause of action arose. The circuit court concluded that,

beyond the initial surgery performed in Ohio, Dr. Khoury allegedly committed tortious

conduct in this State through the letter sent from Dr. Khoury’s office in Ohio County, West

Virginia, to Scarcelli’s primary care physician. The letter incorrectly advised Scarcelli’s

primary care physician that the right first rib had been removed. The letter allegedly resulted

in further injury and damage and delayed corrective treatment. Nevertheless, the circuit court

found this factor of W.Va. Code, 56-1-1a(a) [2008], to be neutral. The order denying Dr.


                                              14

Khoury’s motion to dismiss stated: “Thus, while the cause of action may have initially arose

[sic] in Ohio, the fact that additional and/or separate tortious conduct is alleged to have

occurred in this forum as well, renders this as a neutral factor.”



       Dr. Khoury asserts that he never treated Scarcelli in West Virginia and that the letter

sent from his Ohio County office was merely derivative of the alleged negligence committed

in the State of Ohio. He claims that the letter creates no nexus with this State for maintaining

the action in Ohio County. In response, Scarcelli indicates that the post-surgery letter was

not merely derivative, since the letter was sent by Dr. Khoury, “despite having a radiology

report within his office chart that clearly stated he removed the wrong bone, namely, the

collar bone.” Scarcelli’s amended complaint refers to the letter and alleges that Dr. Khoury

continued to misdiagnose her with a resected right first rib.8



       Upon the matters thus disclosed, we find that the circuit court was within its authority

to determine that the allegations of tortious conduct committed by Dr. Khoury in West


       8
         Syllabus point 5 of Forshey v. Jackson, 222 W.Va. 743, 671 S.E.2d 748 (2008),
holds: “In the context of a medical malpractice action, in order to establish a continuing
tort theory a plaintiff must show repetitious wrongful conduct. Merely establishing the
continuation of the ill effects of an original wrongful act will not suffice.” Here,
Scarcelli’s amended complaint refers to the letter to Scarcelli’s primary care physician
and alleges Dr. Khoury’s continued misdiagnosis, resulting, inter alia, in unwarranted
physical therapy. The current matter is, therefore, different from Forshey, wherein this
Court observed that the Forsheys’ complaint failed to set out a cause of action for a
continuing tort. 222 W.Va. at 755, 671 S.E.2d at 760.

                                              15

Virginia were sufficient to render the fifth factor of W.Va. Code, 56-1-1a(a) [2008], neutral.

See State ex rel. Mylan, Inc. v. Zakaib, supra, 227 W.Va. at 648, 713 S.E.2d at 363

(Suggesting that, even where the plaintiff’s choice of forum may be diminished on the basis

that the plaintiff is a nonresident and the cause of action did not arise in this State, the forum

non conveniens statute does not require the plaintiff’s choice to be diminished as a matter of

law.).



                                     D. The Sixth Factor

         Under the sixth factor of W.Va. Code, 56-1-1a(a) [2008], the circuit court was

required to determine whether the private interests of the parties and the public interest of

this State predominate in favor of the action being brought in the State of Ohio. An analysis

of this factor requires consideration of a number of components. The circuit court

determined that this factor weighed in favor of Scarcelli, particularly on the issue of potential

witnesses and the application of Ohio versus West Virginia law.



         Dr. Khoury contends that, aside from the retained experts, those who saw Scarcelli

before and after the initial surgery, including her treating physicians and acquaintances,

reside in Ohio and are not subject to compulsory process in West Virginia. Nor can their

cooperation be guaranteed. Dr. Khoury, therefore, insists that he should not be made to use

videotaped testimony at trial in Ohio County, rather than live witnesses. Regarding the


                                               16

interest of the public, Dr. Khoury maintains that, since the action concerns health care

services provided in an Ohio facility to an Ohio resident, the State of Ohio has the dominant

interest in resolving the dispute.



       Again, Dr. Khoury’s assertions do not rise to a level warranting relief in prohibition.

With regard to the retained experts, the circuit court indicated that Scarcelli’s expert

economist is located in West Virginia and that none of her other experts reside in this State

or in Ohio. According to Scarcelli, reports from her experts have been given to Dr. Khoury,

and any additional reports will be provided. As to Scarcelli’s treating physicians, the circuit

court noted that when such doctors are designated as witnesses but are unable to appear at

trial, videotaped depositions are commonly used as a substitute. Such depositions will likely

be used at trial whether the action is tried in West Virginia or in Ohio. See n. 5, supra. In

the case of the nonresident lay witnesses, the circuit court’s order acknowledges Scarcelli’s

representation that those witnesses will voluntarily appear at trial.



       With regard to the public interest, the circuit court noted that “this Court is situated

on the border of Ohio wherein many medical doctors practice in both forums” and that the




                                              17

application of Ohio substantive law to the action will pose no unusual difficulty.9 Moreover,

the circuit court concluded that Dr. Khoury and Khoury Surgical Group, Inc.,



       are entrusted to provide health care services to residents and citizens of West
       Virginia, and the public has a significant interest in holding their own residents
       and health care providers accountable for tortious conduct.

              The Defendants have sought the benefits and protections of West
       Virginia law by seeking licensure and residency in this state and West Virginia
       has a great interest in deciding this matter, which involves health care being
       provided within the local community.


       The circuit court conducted a thorough analysis of the sixth factor under W.Va. Code,

56-1-1a(a) [2008]. We find its conclusions sound. See State ex rel., American Electric

Power Co., Inc. v. Nibert (no. 15-0819), _ W.Va. _, _ S.E.2d _ (2016) (To the extent that

corporate defendants are incorporated under the laws of West Virginia or regularly transact

business in this State, West Virginia’s citizens have a public interest in monitoring and

regulating their behavior to ensure they comply with the protections afforded by this State.).



       Syllabus points 5 and 6 of State ex rel. Mylan, Inc. v. Zakaib, supra, hold:




       9
         By contrast, in State ex rel. J. C. v. Mazzone, 235 W.Va. 151, 772 S.E.2d 336
(2015), a mass litigation panel granted the defendant’s motion to dismiss the actions of
nonresident plaintiffs on the basis of forum non conveniens. Denying the plaintiffs relief
from that ruling, this Court, in J. C., stated that the panel would have been required to
apply the laws of sixteen different states. 235 W.Va. at _ , 772 S.E.2d at 348.

                                              18

              5. By using the term “shall,” the Legislature has mandated that courts
       must consider the eight factors enumerated in West Virginia Code § 56-1-1a
       (Supp. 2010), as a means of determining whether, in the interest of justice and
       for the convenience of the parties, a claim or action should be stayed or
       dismissed on the basis of forum non conveniens.

               6. In all decisions on motions made pursuant to West Virginia Code §
       56-1-1a (Supp. 2010), courts must state findings of fact and conclusions of law
       as to each of the eight factors listed for consideration under subsection (a) of
       that statute.


       The Circuit Court of Ohio County complied with those admonitions by analyzing each

of the eight factors under subsection (a) of the statute and by memorializing its decision in

the findings of fact and conclusions of law set forth in its July 31, 2015, order. While some

factors weighed in favor of dismissing the action, others weighed in favor of Scarcelli, and

the circuit court was not required, as a matter of law, to diminish her preference of forum.

This Court observed in State ex rel. Mylan, Inc. v. Zakaib, supra:


              Here, the statute plainly states that, in cases in which the plaintiff is not
       a resident of West Virginia and the cause of action did not arise in West
       Virginia, the “great deference” typically offered to a plaintiff’s choice of
       forum “may be diminished.” Nothing in the statute requires a court to
       diminish, or abolish altogether, the deference it normally affords a plaintiff’s
       choice of forum. Rather, it permits courts to do so, when the precedent factors
       have been met.


227 W.Va. at 648, 713 S.E.2d at 363.




                                               19

                                        V. Conclusion

       The Circuit Court of Ohio County should not be prohibited from enforcing its July

31, 2015, order which denied Dr. Khoury’s motion to dismiss pursuant to West Virginia’s

forum non conveniens statute, W.Va. Code, 56-1-1a [2008]. The circuit court did not

exceed its authority in allowing Scarcelli’s action to go forward in Ohio County. The

petition for a writ of prohibition is, therefore, denied.


                                                                             Writ denied.




                                               20